Citation Nr: 1045496	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2004.  

This matter came to the Board of Veterans' Appeals (Board) from a 
January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
coronary artery disease and hypertension.  The initial question 
is whether there is evidence of current disabilities.  Service 
connection may be granted if the evidence establishes that the 
claimed disabilities are related to service.  The Board finds 
that there is competent evidence of coronary artery disease and 
hypertension.  

A review of the Veteran's service treatment records shows 
elevated blood pressure levels (B/P) during service, including; a 
B/P of 138/84 on his enlistment examination; B/P of 120/80 on an 
August 1999 flight examination; B/Ps of 153/85;155/81;141/68 in 
an October 1999 emergency room admission recording; B/Ps of 
150/78 (June 2001); 138/65 (February 2002); 139/74 (June 2002); 
138/88; 144/90; and 138/64 (July 2002); 148/82; 138/75 (August 
2002); 120/88 (December 2002); and, 125/88 (January 2003).  A 
January 2004 separation examination noting B/Ps of 130/90; and, 
155/94.  Mild DBP (90) was noted.  In February 2004 he underwent 
a three day B/P evaluation to rule out hypertension.  B/Ps were 
152/80; 160/90; and, 159/84.  Additionally a March 1997 pre-
enlistment medical record noted a B/P of 156/82.  At that time 
the Veteran was 16 years old and being treated for kidney stones.  

Post service, Trumbull Hospital Emergency Room treatment records 
dated in March 2006 note that the Veteran reported with 
intermittent chest heaviness for two days.  Symptoms were noted 
to be suggestive of angina.  A strong family history of coronary 
disease was noted as was severe hypercholesterolemia.  He 
underwent a left heart cardiac cauterization.

The Veteran alleges that he has had hypertension ever since 
service.  Secondly he argues that coronary artery disease is 
warranted because it is associated with hypertension as well as 
hyperlipidemia which was noted during service. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  

The Veteran's treatment records show persistent elevated blood 
pressure readings, changing atrial pacemaker, hyperlipidemia, as 
well as mild diastolic BP (90) noted by examiner.   In fact in 
February 2004, prior to separation, he underwent a three day B/P 
evaluation to rule out hypertension.  B/Ps were 152/80; 160/90; 
and, 159/84 at that time.  

The record does not contain any medical opinions addressing 
whether the Veteran's hypertension and heart disability are 
related to service; manifested to a compensable degree within a 
year after separation from service; or, whether his hypertension 
pre-existed service and was aggravated therein.  Therefore, a VA 
examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claims for entitlement to 
service connection for hypertension and 
coronary artery disease that are not 
already in the claims file.  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.   All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

3.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his hypertension and 
coronary artery disease.  The claims file 
and a copy of this remand must be provided 
to the examiner for review.  The examiner 
should note in the examination report that 
he or she has reviewed the claims folder.  
Specifically, the examiner should report 
all current diagnoses and express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that hypertension or coronary 
artery disease pre-existed service and was 
aggravated therein, was incurred during 
service, manifested to a compensable degree 
within a year after separation from 
service, or is otherwise etiologically 
related to service.  A complete rationale 
must be given for any opinion expressed.  
If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated and a 
discussion explaining why an opinion could 
not be rendered must be provided.

4. The Veteran should be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  Following any other indicated 
development, the RO should readjudicate the 
claims.  If any benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


